Honorable Robert S. Calvert        Opinion No. WW-559
Comptroller of Public Aocounts
Capitol Station                    Re:   Applicability of the
Austin 11, Texas                         Ocoupation Tax levied
                                         by Section 31, Article
                                         7047, Vernon's Annotated
                                         Civil Statutes, to rodeos
                                         promoted or produced by
Dear Mr. Calvert:                        specific sponsors,
    Your request for an opinion reads as follows:
     "The Occupation Tax Law provides:
         'From every rodeo exhibition wherein bronco
         busting, rough riding, equestrian, acrobatic
         feats, and roping contests are performed or
         exhibited In which performers reoelve wages,
         salaries, or other remuneration other than
         prizes awarded to winning contestants there
         shall be collected by the Comptroller a tax
         of Ten Dollars ($10) a day or part thereof on
         which such rodeo Is held or exhibited.'
    "There has been furnished my Department an Opinion,
    No. o-1511, dealing with the question as to type of
    contestants, none of which were professional, setting
    out exemption.
     "The question now has arisen as to whether the exemption
     applies when the rodeo Is promoted or produced by any
     of the following sponsors:
          (1) An Association composed of business
              organizations.
          (2)   State or County Fairs.
          (3) Sheriff's Posses.
          (4)   Chambers of Commerce,
          (5) Benevolent or civic clubs.
Hon. Robert S. Calvert, page 2 (WW-559)


     "We shall thank you to advise us the correct
     answer to this present question. There Is no
     litigation pending involving the answer to this
     request.
     Attorney General's Opinion No. O-1511, to which you refer,
concludes that rodeos are exempt from this occupation tax when
1) they are conducted for social rather than profit purposes
and 2) amateur rather than professional performers appear there-
in. This opinion was published in 1939. At that time, Section
31 of Article 7047 read as follows:
     "Rodeos. From every rodeo exhibition wherein
     broncho busting, rough riding, equestrian, acrobatic
     feats and roping contests are performed or exhibited
     for which an admission fee Is charged or received,
     a tax of Ten Dollars ($10.00) for each day or part
     thereof such rodeo is held or exhibited. This shall
     not apply to rodeos owned by private individuals and
     used only for training purposes, or In connection
     with agriculture fairs and exhibitions."
     In 1943, the legislature amended this act to read as set
out in your letter quoted above.
     This section as amended Is clear and unambiguous. The
sole criterion for imposing the tax thereunder is that the
performers receive "wages, salaries, or other remuneration
other than prizes awarded to winning contestants,. . . .ll
In the light of this wording the identity of the sponsoring
individual or organization would seem i.mmaterlalin ascertaln-
ing the applicability of the tax.
                            SUMMARY
                            --
     The Occupation Tax codified as Section 31, Article 7047,
V.C.S., Is applicable to all rodeos In which performers receive
wages, salaries, or other remuneration other than prizes awarded
to winning contestants, without regard to the identity of the
sponsoring Individual or organization.
                                   Yours very truly,
                                   WILL WILSON
                                   Attorney General of Texas
Hon. Robert 3. Calvert, page 3 (W'W-5%)


APPROVED:
OPWION   COMMITTEE:
Geo. P. Blackburn, Chairman
J. Arthur Sandlln
Wallace Finfrock
Riley Eugene Fletcher
Robert Lewis
REVIEMEDFOR   THEATTORNEYGENERAL
BY:   W. V. Gappert